               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION


MALCOLM BUIE                                                           PLAINTIFF

v.                                                CAUSE NO. 3:18cv321-LG-RHW

ALLSTATE PROPERTY AND
CASUALTY INSURANCE COMPANY
and JOHN DOES A-F                                                   DEFENDANTS



     MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
       DENYING IN PART MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the [28] Motion for Summary Judgment filed by

Plaintiff Malcolm Buie. In the Motion, Buie argues that Defendant Allstate

Property and Casualty Insurance Company (“Allstate”) – the issuer of his uninsured

motorist policy – is contractually bound to pay him $85,000 for the uncollected

default judgment he obtained in state court against Courtney Anderson – the

uninsured motorist previously severed from this lawsuit. The Motion is fully

briefed. Having considered the submissions of the parties and applicable law, the

Court is of the opinion Buie’s Motion for Summary Judgment should be granted in

part and denied in part. The Motion will be granted insofar as Allstate concedes the

issue of coverage. However, summary judgment will not be entered on damages.

                                 I. BACKGROUND

      Buie filed this lawsuit in the County Court of Warren County, Mississippi

against Defendant Anderson, an uninsured driver, and Allstate, Buie’s insurer.
Buie brought negligence claims against Mr. Anderson, alleging that Anderson

injured Buie while operating a vehicle in a Wal Mart parking lot, and contract

claims against Allstate, alleging wrongful denial of uninsured motorist benefits.

(Notice of Removal Ex. A., at 3-5, ECF No. 1-1.) On May 18, 2018, Allstate removed

the case to federal district court. Applying Mississippi Rule of Civil Procedure 20,

the Court determined that the claims against Anderson and the claims against

Allstate were distinct litigable events. (Order Granting Mot. Sever Claims &

Partially Remand & Den. Mot. Remand 3, ECF No. 13.) The Court severed the

claims against Anderson from this lawsuit and remanded those claims back to state

court. (Id. at 4.)

       On February 14, 2019, the state court entered final judgment in the amount

of $85,000 against Mr. Anderson. The judgment was not the result of a jury finding

of liability and damages. Instead, judgment was entered following Mr. Anderson’s

default. Buie filed the instant Motion for Summary Judgment on February 28,

2019, arguing that Allstate is contractually bound by the terms of his uninsured

motorist policy to pay this default judgment of $85,000. Allstate counters that it

never provided written consent to the lawsuit against Mr. Anderson, which the

policy requires for Allstate to be bound by that judgment.




                                        –2–
                                   II. DISCUSSION

   a. Summary Judgment Standard

      Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “When the moving party has carried its burden under Rule 56(c), its

opponent must do more than simply show that there is some metaphysical doubt as

to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). “[T]he nonmovant must go beyond the pleadings and designate

specific facts showing that there is a genuine issue for trial.” Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

      “A genuine dispute of material fact means that ‘evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). If the evidence presented by the nonmovant

“‘is merely colorable, or is not significantly probative,’ summary judgment is

appropriate.” Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (quoting Anderson, 477 U.S. at 249). In deciding

whether summary judgment is appropriate, the Court views the evidence and

inferences in the light most favorable to the nonmoving party. RSR Corp. v. Int’l

Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).




                                          –3–
Allstate Concedes the Threshold Issue of Coverage

       Allstate agrees that Mr. Anderson qualifies as an uninsured motorist under

Buie’s policy and that Buie was covered by the policy at the time of the incident in

the Wal-Mart parking lot. 1 Summary Judgment will therefore be granted as to

these issues. However, Allstate maintains that it is entitled to its own investigation

of and determination of Buie and Anderson’s comparative fault and Buie’s damages.

    b. Allstate is Not Bound by the State Court Default Judgment Against
       Anderson

       A paragraph in Buie’s policy states, that “If, at any time before we pay for

the loss, an insured person institutes a suit against anyone believed responsible

for the accident, we must be given a copy of the summons and complaint or other

process. If a suit is brought without our written consent, we aren’t bound by any

resulting judgment.” (Mot. Summ. J. Ex. 2, at 35, ECF No. 28-2 (ECF pagination)

(emphasis in original).) Buie contends that this language has been satisfied

because (1) he provided Allstate with a copy of the summons and complaint when he

served process on Allstate and (2) Allstate provided its written consent to Buie’s

lawsuit against Anderson when Allstate removed this case and asked that the

claims against Anderson be severed. Allstate seems to acknowledge that it received

a copy of the summons and complaint but denies having every provided written

consent to Buie for the the lawsuit against Anderson.



1The Court would note that this position, while not explicitly at odds with Allstate’s
briefing on the [8] Motion to Sever Claims and Partially Remand, appears not to be
entirely consistent with Allstate’s prior representation of the factual disputes in this
case.

                                         –4–
      Buie’s argument has some facial appeal. Allstate certainly was given proper

notice of the lawsuit and, through written court filings, effectively elected to play no

part in the defense of Buie’s claims against Anderson (which would necessarily be

determinative of Buie’s claim under his uninsured motorist policy). Buie

characterizes this decision as Allstate having “consented to the state court case

proceeding against Mr. Anderson without its participation.” 2 (Reply Mot. Summ. J.

3, ECF No. 32.) However, the absence of written rejection does not equate to the

presence of a written consent. Plaintiff did not seek and obtain written consent to

proceed. And the policy clearly requires written consent. Thus, the state court

default judgment does not establish the damages in this case. See Spann v. Allstate

Property & Cas. Ins. Co., No. 4:08CV95-DPJ-JCS, 2009 WL 3633879, at *3 (S.D.

Miss. Oct. 28, 2009); State Farm Fire & Cas. Co. v. Wightwick, 320 So. 2d 373, 375-

76 (Miss. 1975).

      Because Allstate is not bound by the default judgment against Mr. Anderson,

Buie still bears the burden of establishing Mr. Anderson’s negligence and his own

resulting damages. Summary judgment is therefore not appropriate on this record.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [28] Motion

for Summary Judgment filed by Plaintiff Malcolm Buie is GRANTED IN PART



2Buie also points out the contradictory nature of Allstate now asserting that the
only issues to be determined are Anderson’s negligence and Buie’s damages given
Allstate’s prior representation that his tort claims against Anderson should be
severed from his contract claims against Allstate. See Delaughter v. Dufrene,
1:17CV294-LG-RHW, 2017 WL 5501498 (S.D. Miss. Nov. 16, 2017); Cook v.
OneBeacon Am. Ins. Co., 2:13CV305-HSO-RHW, 2014 WL 6388458 (S.D. Miss. Nov.
14, 2014).

                                         –5–
and DENIED IN PART. The Motion is GRANTED to the extent that it seeks a

declaration that Buie’s uninsured motorist policy covers any damages caused by

Courtney Anderson’s negligence. The Motion is DENIED insofar as it seeks to bind

Allstate to the state court default judgment.

      SO ORDERED AND ADJUDGED this the 26th day of March, 2019.


                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                        –6–
